Citation Nr: 0725700	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-00 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.	Entitlement to service connection for bilateral hearing 
loss.

2.	Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1958 to April 
1960.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.

The veteran presented testimony before the undersigned 
Veterans Law Judge at the RO in August 2006.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.  Prior to the hearing, the veteran submitted 
additional evidence directly to the Board.  He has waived 
review of this evidence by the RO.  38 C.F.R. § 20.1304 
(2006).

The issue of the entitlement to service connection for 
tinnitus is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


FINDING OF FACT

The veteran's claimed bilateral hearing loss has been shown 
to be at least as likely as not attributable to noise 
exposure in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, 
bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a). 
 
The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362 (2001); 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance 'if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim'); see also VAOPGCPREC 5-2004; 69 
Fed. Reg. 59989 (2004) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to claims that 
could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim as to his bilateral 
hearing loss. 

Here, the provisions of the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in June of 2004.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006)).

II.  Service Connection for Bilateral Hearing Loss

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where the physician relates the 
current condition to the period of service.  38 C.F.R. § 
3.303(d).  In such instances, a grant of service connection 
is warranted only when, "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service." Id. 
 
Service connection may also be granted for an organic disease 
of the nervous system, such as a sensorineural hearing loss, 
when it is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider 
high frequency sensorineural hearing loss an organic disease 
of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995; 38 C.F.R. § 3.309(a). 
 
Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385. 

The veteran seeks service connection for current bilateral 
hearing loss, as directly related to his naval service as a 
Boatswain mate.  As indicated in his December 2005 
Substantive Appeal, his service connection claim is based on 
noise exposure in service, including working as a fuse setter 
on a 5" gun (he was positioned on the left side of the gun) 
and being exposed to diesel engines, crane operations, and an 
air-powered chipper.

In January 2002, the veteran was seen by a VA audiologist for 
the worsening of his bilateral hearing loss.  The VA 
audiologist rendered an assessment of his bilateral hearing 
loss.  The January 2002 medical record reflects that the 
progressive sensorineural hearing loss was slightly worse in 
the left ear compared to the right ear and that the disorder 
was "most likely due to his history of noise exposure in 
combination possibly with his IV antibiotic treatment in the 
past."

Construing such evidence in a light favorable to the veteran, 
there is competent evidence establishing a nexus between the 
in-service noise exposure and the veteran's current bilateral 
hearing loss, and no competent medical evidence to the 
contrary.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In decisions on claims for veterans' benefits, a veteran is 
entitled to the "benefit of the doubt" when there is an 
approximate balance of positive and negative evidence (i.e., 
where the evidence supports the claim or is in relative 
equipoise, the appellant prevails).  38 U.S.C.A. 5107 (b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Only 
where the "fair preponderance of the evidence" is against 
the claim will the claim be denied.  Id. 

Combining the credible testimony of the veteran regarding his 
military noise exposure with the January 2002  medical 
opinion suggesting that the ear disorder was "most likely 
due to his history of noise exposure," the balance of 
positive and negative evidence is at the very least in 
relative equipoise.  As such, the benefit of the doubt rule 
mandates that the Board decide in the veteran's favor.  
Accordingly, service connection for bilateral hearing loss is 
granted.


ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The veteran also seeks service connection for tinnitus based 
on noise exposure in service.  

Although the veteran was seen by a VA audiologist for the 
worsening of his bilateral hearing loss in January 2002, the 
VA audiologist did not render an assessment as to the 
causation of the veteran's tinnitus.  The Board observes that 
the Court has determined that, for tinnitus, the veteran is 
competent to present evidence of continuity of 
symptomatology.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002).  

Given that the January 2002 opinion raises the possibility of 
a causal relationship between the veteran's claimed disorder 
for tinnitus and service, the Board finds that a VA 
examination addressing the veteran's claim is "necessary" 
pursuant to 38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
audiological examination, with the 
appropriate examiner, to determine the 
nature and etiology of his claimed 
tinnitus.  The veteran's claims file 
should be made available to the examiner 
prior to the examination, and the 
examiner is requested to review the 
entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based 
on a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis pertaining to the veteran's 
claimed tinnitus.  The examiner is also 
requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the tinnitus, if  
present, is etiologically related to the 
veteran's period of active service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

2.  After completion of the above 
development, the veteran's claim of 
service connection for tinnitus should be 
reajudicated.  If the determination of 
the claim remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

Then, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
for additional development or other appropriate action must 
be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
S. M. CIEPLAK
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





 Department of Veterans Affairs


